PER CURIAM.
*351The petitioner, Reginald Reese, appeals from the judgment of the habeas court following the denial of his petition for certification to appeal from the judgment dismissing in part and denying in part his third petition for a writ of habeas corpus. On appeal, the petitioner claims that the habeas court abused its discretion in denying his petition for certification to appeal and presents the following issues for resolution: (1) whether the court erred when it dismissed his ineffective assistance of trial counsel claim as successive; (2) whether trial counsel provided ineffective assistance by failing to investigate and call key witnesses at his criminal trial; and (3) whether first *352habeas counsel provided ineffective assistance by failing to call key witnesses at the petitioner's previous habeas trial.
After careful review of the record, including the court's well reasoned memorandum of decision, and the parties' appellate briefs, we conclude that the habeas court did not abuse its discretion when it denied the petition for certification to appeal because the petitioner's claims are without merit. The issues raised on appeal, that the court erred in dismissing his claim of ineffective assistance of trial counsel as successive1 and improperly denied his claim that first habeas counsel also provided ineffective assistance, are not debatable among jurists of reason, could not be resolved in another manner, and do not deserve encouragement to proceed further. See Alvarado v. Commissioner of Correction , 169 Conn.App. 706, 708, 152 A.3d 86 (2016).
The appeal is dismissed.

The petitioner asks this court to consider whether trial counsel provided ineffective assistance. Because we conclude that the court properly dismissed that claim against trial counsel as successive, we do not consider whether trial counsel provided ineffective assistance.